DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claim 11, the claim language recites a “system”. However, it appears that the system would reasonably be interpreted by one of ordinary skill in the art as failing to be tangibly embodied or include any recited hardware as part of the system. The claim recites a system comprising “a plurality of host computing systems”, “a management node”, “an agent installation planner”, and “an agent installer manager”, however, the structure of these limitations are not limited to a hardware structure in the specification (page 5, paragraph [0016], page 11, paragraph[0033], page 22, paragraph [0061]). Software alone is directed to non-statutory subject matter. Applicant is advised to amend the claims to include a hardware element (i.e., a processor and/or memory) in order to overcome the 101 rejection. Claims 12-17 do not cure the deficiencies of the claim on which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 9-13, 16-20, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky et al. US Pub 2019/0236150 (hereafter Zaslavsky) in view of Jacquot et al. US Patent 8,266,616 (hereafter Jacquot).

As per claim 1, Zaslavsky teaches the invention substantially as claimed including a method comprising: determining load information associated with a host computing system in a data center (para[0110, 0149], FIG. 4, determine traffic lights for resource load/utilization, and the currency limit (maximum concurrent threads) is to be adjusted because of changes in load or resource utilization);
determining resource capability of the host computing system (para[0109, 0110], determine utilization of an instance level resources (e.g. I/O per second) and also determine that the target system consists of 16 data partitions, thus the minimum concurrency is 16 threads);
determining a maximum number of concurrent installations to be performed on the host computing system based on the load information and the resource capability (para[0040, 0106, 0109-0110, 0149-0150], FIG. 4, determine a concurrency limit (maximum concurrent threads) based on the resource load and the resource capability).
configuring a channel with the maximum number of concurrent installations for the host computing system (para[0117, 0151], FIG. 4, apply the concurrency limit to scale a total number of actions (threads) of the target system instance (channel) at the specific time).
Zaslavsky does not explicitly teach performing installation of agents on the host computing system based on the configured channel. 
However, Jacquot teaches performing installation of agents on the host computing system based on the configured channel (col 7, line 53-67, col 8, line 1-6, agent software are installed on selected VMs in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jacquot’s teaching to Zaslavsky’s invention in order to provide a method for defining a container as a plurality of computer system resources sufficient to run a workload, and modeling the container and workload as a template that contains information (including installing agent software) for deploying the container and workload, where using templates simplifies deployment of entire system and enables users to unambiguously define specific known values (col 7, line 4-10).

As per claim 2, Zaslavsky and Jacquot teach the method of claim 1, and Zaslavsky teaches wherein the resource capability is selected from a group consisting of a processing resource capability, memory resource capability, storage resource capability, and networking resource capability (para[0109, 0110], determine utilization of an instance level resources (e.g. I/O per second) and also determine that the target system consists of 16 data partitions, thus the minimum concurrency is 16 threads).

As per claim 3, Zaslavsky teaches wherein determining the load information associated with the host computing system comprises: determining the load information associated with the host computing system based on the grouping (para[0110, 0149], FIG. 4, determine traffic lights for resource load/utilization of the target system instance (group of nodes), and the currency limit (maximum concurrent threads) is to be adjusted because of changes in load or resource utilization).
In addition, Jacquot teaches retrieving virtual machine details from a virtual machine inventory list of the data center; grouping virtual machines based on host computing systems that executes the virtual machines such that each group of virtual machines corresponds to one host computing system (col 2, line 17-31, col 5, line 45-51, col 7, line 53-67, col 8, line 1-6, the containers (VMs) are defined by workloads (processes) which are defined by process group ID, and the agent software are installed on selected VMs (from the list of VMs)). 

As per claim 4, Jacquot teaches wherein performing the installation of the agents on the host computing system comprises: performing the installation of the agents to execute in the virtual machines running on the host computing system (col 7, line 53-67, col 8, line 1-6, agent software are installed on selected VMs in parallel).

As per claim 9, Zaslavsky teaches further comprising: throttling requests based on the maximum number of concurrent actions (para[0107], based on the concurrency limit (max number of actions), system instance can throttle messages for performing actions).
In addition, Jacquot teaches managing the installation of the agents on the host computing system (col 7, line 53-67, col 8, line 1-6, agent software are installed on selected VMs in parallel).

As per claim 10, Zaslavsky teaches further comprising: real-time monitoring the load information associated with the host computing system; and dynamically throttling the maximum number of concurrent installations based on the real-time monitored load information (para[0040, 0107, 0110], real-time traffic and resource utilization is determined, and throttling the concurrency limit accordingly).

As per claim 11, it is a system claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 12, it is a system claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 13, it is a system claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 16, it is a system claim of claim 9 above, thus it is rejected for the same rationale.

As per claim 17, it is a system claim of claim 10 above, thus it is rejected for the same rationale.

As per claim 18, Zaslavsky teaches the invention substantially as claimed including non-transitory machine-readable storage medium encoded with instructions that, when executed by a processor of a computing system, cause the processor to: determine load information associated with a first host computing system and a second host computing system in a data center (para[0046, 0110, 0149], FIG. 4, determine traffic lights for resource load/utilization for the target systems (thus different target systems have different load/utilizations), and the currency limit (maximum concurrent threads) is to be adjusted because of changes in load or resource utilization respectively);
determine resource capability of the first host computing system and the second host computing system (para[0046, 0109, 0110], determine utilization of an instance level resources (e.g. I/O per second) and also determine that the target system consists of 16 data partitions, thus the minimum concurrency is 16 threads);
determine a first maximum number of concurrent installations and a second maximum number of concurrent installations to be performed on the first host computing system and second host computing system, respectively, based on the corresponding load information and the resource capability (para[0040, 0080, 0106, 0109-0110, 0149-0150], FIG. 4, determine a concurrency limit (maximum concurrent threads) based on the resource load and the resource capability).
configure a first channel with the first maximum number of concurrent installations and a second channel with the second maximum number of concurrent installations (para[0117, 0151], FIG. 4, apply the concurrency limit to scale a total number of actions (threads) of the target system instance (channel) at the specific time).
Zaslavsky does not explicitly teach perform installation of agents on each of the first host computing system and the second host computing system based on the configured first channel and second channel, respectively. 
However, Jacquot teaches perform installation of agents on each of the first host computing system and the second host computing system based on the configured first channel and second channel, respectively. (col 7, line 53-67, col 8, line 1-6, agent software are installed on selected VMs in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jacquot’s teaching to Zaslavsky’s invention in order to provide a method for defining a container as a plurality of computer system resources sufficient to run a workload, and modeling the container and workload as a template that contains information (including installing agent software) for deploying the container and workload, where using templates simplifies deployment of entire system and enables users to unambiguously define specific known values (col 7, line 4-10).

As per claim 19, Zaslavsky and Jacquot teach the non-transitory machine-readable storage medium of claim 18, and Zaslavsky teaches wherein instructions to determine the load information comprises instructions to: determine the load information associated with the first host computing system and second host computing system based on the grouping (para[0110, 0149], FIG. 4, determine traffic lights for resource load/utilization of the target system instance (group of nodes), and the currency limit (maximum concurrent threads) is to be adjusted because of changes in load or resource utilization).
In addition, Jacquot teaches retrieve virtual machine details from a virtual machine inventory list of the data center; group virtual machines in the retrieved virtual machine details based on the first host computing system and the second host computing system that executes the virtual machines such that a first group of virtual machines corresponds to the first host computing system and a second group of virtual machines corresponds to second host computing system  (col 2, line 17-31, col 5, line 45-51, col 7, line 53-67, col 8, line 1-6, the containers (VMs) are defined by workloads (processes) which are defined by process group ID, and the agent software are installed on selected VMs (from the list of VMs)).  

As per claim 20, Jacquot teaches instructions to perform the installation of the agents on the first host computing system and the second host computing system comprises instructions to: perform the installation of the agents to execute in the virtual machines running on the first host computing system and the second host computing system (col 7, line 53-67, col 8, line 1-6, agent software are installed on selected VMs in parallel).

As per claim 25, it is a non-transitory machine readable storage medium claim of claim 19 above, thus it is rejected for the same rationale.

As per claim 26, it is a non-transitory machine readable storage medium claim of claim 20 above, thus it is rejected for the same rationale.


Claims 5, 7, 14, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky in view of Jacquot as applied to claims 1 and 4 above, and further in view of Musa US Pub 2005/0223378 (hereafter Musa).


As per claim 5, Zaslavsky teaches the method of claim 4, wherein enabling the threads to perform the action in parallel based on the maximum number of concurrent actions for the host computing system; enabling the threads to perform in parallel based on the maximum number of concurrent actions for the host computing system (para[0040, 0106, 0109-0110, 0149-0150], FIG. 4, determine a concurrency limit (maximum concurrent threads) based on the resource load and the resource capability, and the maximum number of threads perform the actions in parallel).
In addition, Jacquot teaches performing the installation of the agents to execute in the virtual machines comprises: wherein each process is to install an agent on one virtual machine at a time; and enabling the process to perform the installation of the agents on the virtual machines in parallel (col 7, line 53-67, col 8, line 1-6, agent software are installed on selected VMs in parallel).
Zaslavsky and Jacquot do not explicitly teach creating a number of threads corresponding to a total number of concurrent installations that can be performed in the data center.
However, Musa teaches creating a number of threads corresponding to a total number of concurrent installations that can be performed in the data center (para[0031], FIG. 2, determine maximum quantity of parallel threads, then create parallel threads according to determined maximum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Musa’s teaching to Zaslavsky and Jacquot’s invention in order to provide a method for enhancing computer application performance by parallelizing the processing of the received application launch argument list, comprising creating two or more parallel threads when there are two or more input argument files in the argument list, without the background execution mode (para[0005-0006]).

As per claim 7, Zaslavsky teaches the method of claim 1, wherein enabling the threads to perform the action in parallel based on the maximum number of concurrent actions for the host computing system; enabling the threads to perform in parallel based on the maximum number of concurrent actions for the host computing system (para[0040, 0106, 0109-0110, 0149-0150], FIG. 4, determine a concurrency limit (maximum concurrent threads) based on the resource load and the resource capability, and the maximum number of threads perform the actions in parallel).
In addition, Jacquot teaches performing the installation of the agents on the host computing system based on the configured channel comprises: wherein each process is to install an agent on the host computing system; and enabling the process to perform the installation of the agents on the host computing system in parallel; wherein each of the agents is to perform a different function (col 7, line 53-67, col 8, line 1-6, agent software are installed on selected VMs in parallel).
Zaslavsky and Jacquot do not explicitly teach creating a number of threads corresponding to a total number of concurrent installations that can be performed in the data center.
However, Musa teaches creating a number of threads corresponding to a total number of concurrent installations that can be performed in the data center (para[0031], FIG. 2, determine maximum quantity of parallel threads, then create parallel threads according to determined maximum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Musa’s teaching to Zaslavsky and Jacquot’s invention in order to provide a method for enhancing computer application performance by parallelizing the processing of the received application launch argument list, comprising creating two or more parallel threads when there are two or more input argument files in the argument list, without the background execution mode (para[0005-0006]).

As per claim 14, it is a system claim of claim 5 above, thus it is rejected for the same rationale, and in addition, Zaslavsky further teaches wherein a sum of the maximum number of concurrent actions associated with the plurality of host computing systems is less than or equal to the total number of concurrent actions (para[0131], maximum concurrency threads for the data partition is total number of concurrency threads at an instance level divided by the total number of data partitions, thus the sum of the concurrent threads of data partitions equal to the total number of concurrency threads at the instance level).

As per claim 21, it is a non-statutory machine readable storage medium claim of claim 5 above, thus it is rejected for the same rationale, and in addition, Zaslavsky further teaches (para[0131], maximum concurrency threads for the data partition is total number of concurrency threads at an instance level divided by the total number of data partitions, thus the sum of the concurrent threads of data partitions equal to the total number of concurrency threads at the instance level). 

As per claim 23, it is a non-transitory machine readable storage medium claim of claim 7 above, thus it is rejected for the same rationale.


Claims 6,  8, 15, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky in view of Jacquot and Musa as applied to claims 5 and 7 above, and further in view of Pathak et al. US Pub 2009/0150878 (hereafter Pathak).

As per claim 6, Zaslavsky, Jacquot and Musa teach the method of claim 5, and Zaslavsky further teaches wherein enabling the threads to perform the actions in parallel comprises: enabling the threads to perform the actions in parallel based on the maximum number of concurrent actions, the first set corresponds to the maximum number of concurrent installations associated with the channel (para[0040, 0106, 0109-0110, 0149-0150], FIG. 4, determine a concurrency limit (maximum concurrent threads) based on the resource load and the resource capability).
In addition, Jacquot teaches enabling the process to perform the installation of the agents on the virtual machines in parallel comprises: enabling the process to perform the installation of the agents on a first set of the virtual machines in parallel (col 7, line 53-67, col 8, line 1-6, agent software are installed on selected VMs in parallel).
Zaslavsky, Jacquot and Musa do not explicitly teach repeating the step of performing the installation for a next set of the virtual machines on the host computing system until the agent is installed on all the virtual machines running on the host computing system. 
However, Pathak teaches repeating the step of performing the installation for a next set of the machines on the host computing system until the agent is installed on all the machines running on the host computing system (para[0037], FIG. 5, determine subgroup of machines based on the maximum number of parallel thread for the installation of package using a corresponding set of parallel threads, and repeat the installation process for a second group over a second set of parallel threads, when there are more machines that require installation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pathak’s teaching to Zaslavsky, Jacquot and Musa’s invention in order to provide a method for updating a group of network nodes with replacement software where the method improves network performance and the predictability of a completion time for installation of the replacement software with an optimum number of threads to run in parallel, which avoids resource oversubscription (para[0004-0007]).

As per claim 8. Zaslavsky, Jacquot and Musa teach the method of claim 7, and Zaslavsky further teaches wherein enabling the threads to perform the actions in parallel comprises: enabling the threads to perform the actions in parallel based on the maximum number of concurrent actions, the first set corresponds to the maximum number of concurrent installations associated with the channel (para[0040, 0106, 0109-0110, 0149-0150], FIG. 4, determine a concurrency limit (maximum concurrent threads) based on the resource load and the resource capability).
In addition, Jacquot teaches enabling the process to perform the installation of the agents on the host computing system in parallel comprises: enabling the process to perform the installation of the agents on the host computing system in parallel (col 7, line 53-67, col 8, line 1-6, agent software are installed on selected VMs in parallel).
Zaslavsky, Jacquot and Musa do not explicitly teach repeating the step of performing the installation for a next set of the agents on the host computing system until the next set of agents on the host computing system is completed.
However, Pathak teaches repeating the step of performing the installation for a next set of the agents on the host computing system until the next set of agents on the host computing system is completed (para[0037], FIG. 5, determine subgroup of machines based on the maximum number of parallel thread for the installation of package using a corresponding set of parallel threads, and repeat the installation process for a second group over a second set of parallel threads, when there are more machines that require installation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pathak’s teaching to Zaslavsky, Jacquot and Musa’s invention in order to provide a method for updating a group of network nodes with replacement software where the method improves network performance and the predictability of a completion time for installation of the replacement software with an optimum number of threads to run in parallel, which avoids resource oversubscription (para[0004-0007]).

As per claim 15, it is a system claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 22, it is a non-transitory machine readable storage medium claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 24, it is a non-transitory machine readable storage medium claim of claim 8 above, thus it is rejected for the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195